Bay, Judge,
delivered the opinion of the court.
The defendant was indicted at the October term, 1860, of the Callaway Circuit Court, for a felonious assault upon one William T. Dunlop. The indictment was framed under the 39th sec. of art. 2 of the statute relating to Crimes and Punishments, and is in the words and figures following:
“ The grand jurors of the State of Missouri, empannelled, sworn and charged to inquire in and for the body of the county of Callaway, on their oaths present that heretofore, to-wit, on the first day August, 1860, at the county of Calla-way, one Stephen Craighead, without a design to effect death, and in the heat of passion, with a dangerous weapon, to-wit, a certain knife which he, the said Craighead, then and there had and held in his right hand, did then and there with said knife wilfully and feloniously assault and wound one Wil*563liana T. Dunlop, by means of which said wounding and assaulting of said Dunlop by the said Craighead then and there, the life of him, the said Craighead, was then and there endangered, against the peace and dignity of the State.”
At the April term following, a trial was had, and the defendant was convicted and fined in the sum of one hundred dollars. •
No objections were made, or exceptions taken, to the instructions of the court below, and the only question raised by the record is as to the sufficiency of the indictment. After alleging the assault committed upon the person of Dunlop, it avers that the life of Craighead was then and there endangered. The error consists in substituting the name of Craighead for Dunlop. It is apparent enough that this was a mere clerical error, resulting from the inadvertency of the circuit attorney, and in no sense tended to the prejudice of the substantial rights of the defendant upon the merits. The defect is, therefore, cured by the last clause of the 27th sec. of art. 4 of the act regulating the proceedings in criminal cases. (2 R. C. 1855, p. 1176.)
Judgment affirmed ;
the other judges concur.